Slip Op. 02-147

                 UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
                                    :
ALLEGHENY LUDLUM CORP. et al.,      :
                                    :
            Plaintiffs,             :
                                    :
      v.                            :
                                    :             Before: WALLACH, Judge
UNITED STATES OF AMERICA,           :             Court No.: 99-06-00361
                                    :
            Defendant.              :
                                    :
____________________________________:


                                   JUDGMENT ORDER


        Upon consideration of the Consent Motion for Judgment After Remand (“Consent
Motion”), this Court having received and reviewed the United States Department of Commerce,
International Trade Administrations’s (“Commerce”) Views of the Commission on Remand, and
Commerce having complied with the Court’s Remand Order; the Plaintiff having moved for
judgment and the Defendant having consented, and good cause appearing therefore, it is hereby

     ORDERED that Commerce’s Remand Determination is in accordance with this Court’s
Remand Order of June 18, 2002 and is AFFIRMED; and it is further

         ORDERED that the Consent Motion is GRANTED.


                                                  __________________________
                                                  Evan J. W allach, Judge

Dated:         December 12, 2002
               New York, New York
                                          ERRATA

Allegheny Ludlum Corp., et al., v. United States, Court No. 99-06-00361, Slip Op. 02-147, Dated
December 12, 2002.

•      Lines 2 and 3: Delete the words “Department of Commerce, International Trade
       Administration’s (“Commerce”)” and replace with “International Trade Commission’s
       (the “Commission”)”

•      Line 4: Delete word “Commerce” and replace with “the Commission”

•      Line 6: Delete word “Commerce’s” and replace with “the Commission’s”

December 18, 2002